NOT FOR PUBLICATION                        FILED
                   UNITED STATES COURT OF APPEALS                       SEP 4 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FEDERAL HOME LOAN MORTGAGE                     No.   19-16918
CORPORATION; FEDERAL HOUSING
FINANCE AGENCY, as Conservator of              D.C. No.
Freddie Mac,                                   2:15-cv-00064-JAD-BNW

      Plaintiffs-Appellees,
                                               MEMORANDUM*
NATIONSTAR MORTGAGE LLC,

      Plaintiff-counter-
      defendant-Appellee,

 v.

SATICOY BAY LLC SERIES 1838
FIGHTING FALCON,

      Defendant-counter-claimant-
      Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 2, 2020**
                              Seattle, Washington


      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Before: HAWKINS and McKEOWN, Circuit Judges, and KENDALL, *** District
Judge.

      Saticoy Bay LLC Series 1838 (“Saticoy Bay”) appeals from the district

court’s grant of summary judgment in favor of Appellees Nationstar Mortgage, LLC

(“Nationstar”); the Federal Home Loan Mortgage Corporation (“Freddie Mac”); and

the Federal Housing Finance Agency (“FHFA”). We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      The district court did not err by concluding that 12 U.S.C. § 4617(j)(3),

commonly known as the Federal Foreclosure Bar, operated to preserve the deed of

trust. Berezovsky v. Moniz, 869 F.3d 923, 931 (9th Cir. 2017) (holding that the

Federal Foreclosure Bar preempts Nevada Revised Statute §116.3116(2)). It is

undisputed that Freddie Mac was under the conservatorship of the FHFA at the time

of the foreclosure sale, and the FHFA did not consent to the sale.

      Contrary to Saticoy Bay’s argument, the district court did not err by

determining the undisputed facts established Freddie Mac had an enforceable

interest in the property at the time of the foreclosure sale. It was not an abuse of

discretion to deem the employee declaration and business records admissible. See
id. at 932 n.8 (noting database printouts were admissible evidence of loan




      ***
         The Honorable Virginia M. Kendall, United States District Judge for the
Northern District of Illinois, sitting by designation.

                                         2                                   19-16918
ownership); see also U-Haul Int’l, Inc. v. Lumbermens Mut. Cas. Co., 576 F.3d
1040, 1043 (9th Cir. 2009). And the evidence establishes Freddie Mac’s ownership

of the loan. See Berezovsky, 869 F.3d at 932; Daisy Tr. v. Wells Fargo Bank, N.A.,

445 P.3d 846, 849–50 (Nev. 2019).

      Nor did the district court err by rejecting Saticoy Bay’s arguments that Freddie

Mac’s interest was invalid because the assignment of the loan to Freddie Mac was

unrecorded and Nationstar was the listed beneficiary on the recorded deed of trust.

Under Nevada law, “an agency relationship with the recorded beneficiary preserves

the note owner’s power to enforce its interest under the security interest” where the

note and deed of trust are split. Berezovsky, 869 F.3d at 933 (internal quotation

marks omitted) (holding Freddie Mac had a valid interest in the subject property

even though it was not listed on the recorded deed of trust where evidence showed

that its servicer was the listed beneficiary); cf. Daisy Tr., 445 P.3d at 849 (“[W]e are

not persuaded that . . . NRS 106.210 would be implicated or that NRS 111.325 is

implicated because there is no requirement that the beneficial interest in the deed of

trust needed to be ‘assigned’ or ‘conveyed’ to Freddie Mac in order for Freddie Mac

to acquire ownership of the loan.”). The evidence submitted in district court

sufficiently established the agency relationship between Freddie Mac and

Nationstar. See Berezovsky, 869 F3.3d at 932–33.




                                           3                                    19-16918
      Saticoy Bay’s reliance on Nevada’s statute of frauds likewise is misplaced, as

“[t]he defense of the statute of frauds is personal, and available only to contracting

parties or their successors in interest.” Harmon v. Tanner Motor Tours of Nev., Ltd.,

377 P.2d 622, 628 (Nev. 1963); Easton Bus. Opp. v. Town Executive Suites, 230
P.3d 827, 833 n.4 (Nev. 2010) (noting “while statute of frauds provisions may

‘prevent enforcement against an assignor unless there is a memorandum in writing

or some substitute formality, . . . they cannot ordinarily be asserted by third persons,

including the obligor of an assigned right.’” (quoting Restatement (Second) of

Contracts § 324 cmt. b (1981)).

      Saticoy Bay’s remaining arguments, including its contention that it is a bona

fide purchaser, see Nev. Rev. Stat. §§ 111.180, 111.325, do not require a different

result. Indeed, the record demonstrates that Saticoy Bay is not a bona fide purchaser.

See Huntington v. Mila, Inc., 119 Nev. 355, 75 P.3d 354, 356 (2003) (per curiam)

(“A subsequent purchaser with notice, actual or constructive, of an interest in

property superior to that which he is purchasing is not a purchaser in good faith, and

is not entitled to the protection of [Nevada’s] recording act.”). The district court

correctly entered judgment in favor of the Appellees.

      AFFIRMED.




                                           4                                    19-16918